Citation Nr: 1728835	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 25, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel






INTRODUCTION

The appellant served on active duty for training from November 1978 to June 1979.
As service connection is in effect for disabilities resulting from her period of active duty for training, she is a Veteran.  See 38 U.S.C.A. § 101(2), (21), (24) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

The matter of entitlement to a TDIU has been previously remanded by the Board for further evidentiary development in January 2015.  During the pendency of the appeal, the Veteran was granted a 100 percent rating for a service connected disability and entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s) effective July 25, 2012.  Therefore, the issue of entitlement to TDIU from 2012 is moot under Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010).  The issue remaining before the Board is entitlement to TDIU prior to July 25, 2012, as reflected on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to July 2012, the Veteran's service-connected disabilities of the bilateral knees, bilateral feet, and low back did not preclude her from securing and following a substantially gainful occupation consistent with her education and occupational background.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to July 2012 have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claims in a May 2010 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c) are satisfied.

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a). VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340 , 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19.

In this case, prior to July 2012, the Veteran was service-connected for right and left knee disabilities, each evaluated as 10 percent disabling, right and left foot disabilities, each evaluated as 10 percent disabling, and a low back disability, evaluated as 10 percent disabling.  Because she had a combined disability rating of 40 percent, she did not meet the schedular criteria for a TDIU prior to July 2012 under 38 C.F.R. § 4.16(a).  However, VA's policy is that any veteran unable to secure and follow a substantially gainful occupation should be rated totally disabled. Consequently, the Board must consider whether a TDIU prior to July 2012 may be warranted and, if so, must remand the issue for referral to the Director of Compensation. 38 C.F.R. § 4.16(b).

During the period on appeal, VA treatment records contain evidence of symptoms and treatment related to the Veteran's bilateral knee, bilateral feet, and low back disabilities.  However, the weight of evidence of record does not indicate that pain significantly impairs her to the extent that it renders her unable to secure and follow a substantially gainful occupation. 

In July 2013, the Veteran was provided a VA examination to determine the disabling effect of her service connected bilateral knee disabilities.  The examiner noted the Veteran's knee conditions does not impact the Veteran's ability to work.  Specifically, the examiner stated there was "no functional limitations of her knees" and "no abnormalities on exam of both knees."

In March 2013, the Veteran was provided a VA examination to determine the disabling effect of her service connected low back disability and her bilateral foot disabilities.  The examiner stated the impact these disabilities would have on the Veteran's ability to work would be unable to carry more than 10 or 20 pounds to bilateral foot pain or lower back pain.  The examiner continued that the Veteran would not be able to walk more than 20 feet without pain and would have some limitations sitting at desk to her disabilities.

In July 2010 the Veteran was provided another examination to determine the disabling effect of her service connected bilateral knee disabilities.  The examiner specifically stated, "she should be able to find gainful employment regardless of her knee condition as this a mild case." 

The Board finds the opinions of the July 2010 and 2013 VA examiners as to the degree of functional impairment caused by her bilateral knee disabilities, specifically, that she did not have any occupational impairment due to those disabilities, of significant probative weight because it is based on examination findings.  Ultimately, however, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


In May 2010, the RO sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran did not complete and return the form.   In July 2010, the Veteran returned a partially completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, with only the Veteran's name and social security number provided.  There was no other box completed on the form.  The Veteran has not provided any requested information on her educational or occupational background.   As the scant record in relation to the Veteran's TDIU claim stands, the evidence in support of the Veteran's assertion that her service connected disabilities prior to July 2012 prevented her from seeking and maintaining gainful employment does not rise to the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  The Veteran failed to complete the requested forms to assist in determining her occupational and educational background, therefore the Board must consider the evidence already of record in considering the Veteran's claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way street).

VA's Adjudication Manual provides that if the issue of entitlement to a TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of IU based on the available evidence of record.  VA Adjudication Manual, M21-1, IV.ii.2.F.2.b.  Based on the above evidence of record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities did not precluded her from securing and following substantially gainful employment during the period on appeal prior to July 2012.  This evidence reflects that the disabilities were not so severe as to prevent her from finding substantially gainful employment in light of her education and occupational experience.  Entitlement to a TDIU during this period is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a TDIU prior to July 25, 2012, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


